Citation Nr: 0430784	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-08 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for residuals of an 
anthrax vaccination.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1996 to 
September 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, in pertinent part, denied 
service connection for a right knee condition, residuals of a 
left forearm injury, and residuals of an anthrax vaccination.

The Board notes that the RO November 2001 RO decision granted 
service connection and a noncompensable rating for a chronic 
skin rash, effective from September 16, 2000.  In a March 
2002 correspondence, the veteran indicates that he is 
appealing the service connection claims for a right knee 
disorder, residuals of an anthrax vaccination, and residuals 
of a left forearm injury.  He also states that he disagrees 
with the percent rating he was given.  Although he does not 
indicate the disability rating with which he disagrees, the 
Board finds that he there was only one disability for which 
the veteran was service connected (his chronic skin rash).  
As such, the Board construes this statement as a timely 
Notice of Disagreement (NOD) with regards to his service 
connected skin rash.  Thus the Board must remand this issue 
so that the RO can send the veteran a statement of the case, 
and to give him an opportunity to perfect an appeal of the 
issue such by thereafter filing a timely substantive appeal.  
Manlincon v. West, 12 Vet. App. 238 (1999).      

In a January 2004 rating decision, the RO granted service 
connection for residuals of a left forearm injury with a 
noncompensable rating effective September 2000.  The RO also 
denied a 10 percent rating at that time based upon multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 (2003).

The veteran requested a videoconference hearing that was 
scheduled to take place in February 2004.  He failed to 
appear at the hearing or give any reason for his failure to 
appear.  Pursuant to 38 C.F.R. § 20.702(d) (2003), the 
veteran's case was processed as though the request for 
hearing had been withdrawn.  
FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The veteran was treated for a right knee sprain and was 
seen on one occasion for follow-up while on active duty, and 
a tear of the vastus medialis oblique ligament of the right 
knee was suspected at that time; however, the veteran's 
separation examination was normal and he specifically denied 
any right knee symptoms; he indicated in April 2002 that he 
was not receiving any medical treatment; and his August 2003 
VA examination showed no right knee abnormality or 
disability.  

3.  The veteran received multiple anthrax vaccinations during 
service but there is no medical evidence of any disease or 
disability attributable to those vaccinations during service 
or thereafter; a separation from service examination and an 
August 2003 post-service VA examination were negative for the 
claimed residuals.  
  

CONCLUSIONS OF LAW

1.  Service connection for a claimed chronic right knee 
disorder is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West  2002); 38 C.F.R. §§ 3.303 (2003).

2.  Service connection for claimed residuals of an anthrax 
vaccination is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West  2002); 38 C.F.R. §§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the November 2001 rating decision; the 
February 2003 Statement of the Case; the September 2003 
Supplemental Statement of the Case; and letters sent to the 
veteran by the RO, adequately informed him of the information 
and evidence needed to substantiate his claims for service 
connection for a right knee disorder and residuals of an 
anthrax vaccination, and complied with VA's notification 
requirements.  The Statement of the Case and Supplemental 
Statement of the Case set forth the laws and regulations 
applicable to the veteran's claims.  Further, letters from 
the RO to the veteran dated March 2001, April 2003, and 
February 2004 informed him of the types of evidence that 
would substantiate his claims; that he could obtain and 
submit private evidence in support of his claims; and that he 
could have the RO obtain VA and private evidence if he 
completed the appropriate medical releases for any private 
evidence he wanted the RO to obtain.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claims for service connection for a right knee disorder and 
residuals of an anthrax vaccination, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the veteran in March 2001, prior to the November 2001 RO 
rating decision.  VCAA notice was also provided in April 
2003.  Notice was provided by the AOJ prior to the transfer 
and certification of the appellant's case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claims for service connection for a right knee 
disorder and residuals of an anthrax vaccination, and to 
respond to VA notice.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In its VCAA notice and Statements of the Case, the 
RO informed the veteran of the evidence already of record and 
requested that he inform VA of any additional information or 
evidence that he wanted VA to obtain.  In a letter informing 
him that his appeal had been certified to the Board, the RO 
informed him that he could submit additional evidence 
concerning his appeal within 90 days of the date of the 
letter, or the date that the Board promulgated a decision in 
his case, whichever came first.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by March 
2001, April 2003, and February 2004 correspondence and asked 
him to identify all medical providers who treated him for a 
right knee disorder and residuals of an anthrax vaccination.  
The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran underwent a VA examination in August 2003.  The 
Board finds that this examination, along with other evidence 
in the claims file, provides sufficient findings upon which 
to determine service connection for the veteran's 
disabilities.  The Board acknowledges that the veteran's 
representative has pointed out that the VA clinician did not 
have access to the veteran's claims file.  The representative 
asserts that the fact that the clinician was unaware of the 
veteran's history causes the examination to be inadequate.  
The Board notes that the provisions cited by the 
representative (38 C.F.R. §§ 4.1, 4.70) concern medical 
examinations for the purpose of rating a veteran's 
disability.  In any event, the examination in question 
included a medical history, to include the in-service right 
knee injury and in-service anthrax immunizations, and the 
clinical evaluation specifically ruled out a current 
diagnosis of a right knee disability or residuals of an 
anthrax vaccination.  Service connection may not be granted 
unless a current disability exists.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Under these 
circumstances, the Board finds that there is no further duty 
to provide an examination or medical opinion with regard to 
either claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4). 

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from September 1996 to 
September 2000.

The service medical records reflect that in January 1999, the 
veteran felt pain in his right knee and heard an audible 
"pop" while performing physical training.  The knee hurt at 
night, causing him to wake up numerous times.  He was able to 
bear weight, but it was with effort.  There was no edema, 
erythema, ecchymosis, or deformity.  There was slight 
tenderness to palpation over the anterior/medial aspect of 
the knee.  He had full range of motion (both active and 
passive) with effort. The clinician diagnosed him as having a 
right knee sprain, anterior/medial aspect.  He was put on 
light duty for ten days and prescribed Motrin.     

Additional service medical records show that the veteran 
sought follow up treatment for his right knee in April 1999.  
The clinician ruled out a lateral collateral ligament strain 
and medial patella tear versus vastus medialis oblique tear.  
The clinician recommended biking and vastus medialis oblique 
strengthening.  It was also recommended that the veteran 
minimize varus stressors for three weeks.  There were no 
further treatment records for the veteran's right knee.  

The veteran's separation examination showed normal findings 
upon examination, and he made no complaints regarding the 
right knee.  The veteran completed a Report of Medical 
History in conjunction with his separation examination.  He 
indicated, by checked box, that he did not have any swollen 
or painful joints; arthritis; bone, joint, or other 
deformity; or a "trick" or locked knee.  Clinical 
evaluation of the musculoskeletal system and lower 
extremities was normal. 

The service medical records show that the veteran received 
anthrax vaccinations in December 1998, January 1999, February 
1999, August 1999, and February 2000.  There are no 
complaints, symptoms, diagnoses, or treatment for any 
residuals of anthrax vaccinations.  The veteran's separation 
examination was negative for any abnormal findings that were 
attributed to an anthrax vaccination and he made no such 
complaints.

In addition to the veteran's normal separation examination, 
the veteran completed a report of medical history upon 
separation.  In the report, the veteran stated, "I am in 
good health.  No medications at this time."  By checked box, 
he indicated a history of skin disease (as noted above, 
service connection is in effect for a skin rash) and of 
broken bones (an unrelated broken jaw and right foot).  

In a June 2001 Statement in Support of the Claim (VA Form 21-
4138), the veteran indicated that he suffers from frequent 
rashes, headaches, and wakes up sometimes with cold sweats.  
He believes that that the anthrax vaccination he received in 
February 2000 was contaminated.  He stated that the company 
that produced the vaccines was shut down in December 1999 for 
having a large number of contaminated vaccines.  

The veteran was scheduled for an October 2001 VA examination, 
but he failed to report for the examination.  His claim was 
denied in a November 2001 RO rating decision, and he 
subsequently filed a Notice of Disagreement.  In April 2002, 
the veteran indicated by checked box, that he was not 
receiving any medical treatment for any of his claimed 
conditions.  

The veteran underwent a VA examination in August 2003.  He 
complained of a bilateral knee condition, residuals of a left 
forearm injury, and a chronic skin rash.  In regards to his 
right knee, the veteran stated that he suffers from 
intermittent flare-ups whenever he performs physical 
activities like running.  He denied any problems associated 
with the left knee.  He takes over the counter Motrin as 
needed for the pain and uses a brace when he performs 
strenuous activities.    He claims to be limited in 
performing prolonged squatting, running, or walking.  He has 
not missed any work as a result of the knee condition.  

The veteran also noted that he has had intermittent rashes on 
his face, forehead, hands, neck, and arms since 1996.  They 
occur once every couple of weeks to a month and are 
alleviated by using over the counter antifungal medication.  
He denied any functional impairment from the rashes and he 
has not missed any work as a result of them. 

Upon examination of the skin, the clinician noted a well-
healed linear scar measuring 1 cm. on the left forearm.  She 
also noted a mildly erythematous rash with mild flakiness and 
excoriation in the left frontal scalp region, measuring 1.5 
cm. in diameter.  The rash accounted for less than 1% of the 
total body surface area.  

Examination of the veteran's knees showed no evidence of 
heat, redness, swelling, effusion, drainage, abnormal 
movement, or instability.  Bilateral knee joint range of 
motion was: Active flexion was within normal limits at 140 
degrees and active extension was within normal limits at 0 
degrees.  The range of motion of the veteran's knees was not 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  McMurray's and drawer tests were normal 
bilaterally.  

A neurological examination revealed that motor skills had 
good tone, and strength was 5/5 in all extremities.  Sensory 
was intact and equal bilaterally, to pain and touch.  
Coordination was within normal limits.  Deep tendon reflexes 
were 2+ in the biceps and triceps, bilaterally.  Reflexes 
were also 2+ in the knees and ankles bilaterally.   

The clinician diagnosed the veteran with status post right 
knee injury, currently with normal examination; status post 
left forearm stabbing injury, without residuals; left forearm 
scar, without residuals; and a chronic skin rash, currently 
on left forehead.  He had no functional limitations.

The veteran requested a Travel Board hearing in March 2003, 
but subsequently withdrew the request in favor of a 
videoconference hearing.  The hearing was scheduled for 
February 2004, but the veteran failed to report for it.         

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Board notes at the outset, that the veteran's October 
2004 brief listed service connection for residuals of a left 
forearm injury as an issue to be decided by the Board.  
However, as noted in the introduction, since the RO granted 
service connection for residuals of a left forearm injury 
during this appeal, that issue is no longer in appellate 
status.  

Right knee disorder
In regards to the veteran's claim for service connection for 
a right knee disorder, the Board notes that the veteran was 
diagnosed with a right knee sprain in January 1999.  He had 
full range of motion (both active and passive) with effort.  
He was put on light duty for ten days and prescribed Motrin.  
He was seen on only one other occasion (April 1999) for a 
follow up examination.  The clinician ruled out a lateral 
collateral ligament strain and medial patella tear versus 
vastus medialis oblique tear.  The clinician recommended 
biking and vastus medialis oblique strengthening.  Thus, it 
is apparent that, at this stage, a vastus medialis oblique or 
right knee ligament tear was suspected and the veteran was 
treated for such.

There were no further service medical treatment records for 
the veteran's right knee.  His separation examination showed 
normal findings upon examination, and the veteran made no 
complaints regarding the right knee.  Furthermore, the 
veteran's Report of Medical History reveals that at 
separation from service, he did not have any swollen or 
painful joints; arthritis; bone, joint, or other deformity; 
or a "trick" or locked knee.  He also stated in April 2002, 
that he was not receiving any treatment for any of his 
claimed conditions.  

There is no post-service medical evidence of a right knee 
disability.  The veteran underwent a VA examination in August 
2003.  The examination showed no evidence of heat, redness, 
swelling, effusion, drainage, abnormal movement, or 
instability.  It also showed that the veteran had full range 
of motion that was not limited by pain, fatigue, weakness, 
lack of endurance, or incoordination.  The clinician noted 
that examination of the right knee yielded normal results.  
Thus, the only competent post-service evidence on file, a VA 
examination that included a medical history and full clinical 
evaluation of the knees, ruled out a current diagnosis of a 
right knee disability.

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

The Board finds that the service medical records show that 
the veteran sustained a right knee sprain that warranted ten 
days of light duty and upon a follow up evaluation, a tear of 
the vastas medialis oblique ligament was suspected.  However, 
the veteran's separation examination was normal and he 
specifically denied any right knee symptoms.  He indicated in 
April 2002 that he was not receiving any medical treatment at 
that time; and that the veteran's August 2003 examination 
ruled out a current diagnosis of a right knee disability.  In 
light of the foregoing, and in the absence of any competent 
evidence suggesting that the veteran has a current 
disability, service connection for a right knee disorder is 
not warranted.  38 C.F.R. § 3.303.  

As the preponderance of the evidence is against the claim for 
service connection for a right knee disorder, the benefit of 
the doubt doctrine is not for application in the instant 
case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Residuals of an anthrax vaccination
Once again, the Board notes that the veteran's service 
medical records show no complaints, symptoms, diagnoses, or 
treatment for any residuals of an anthrax vaccination.  The 
veteran's separation examination was normal and the veteran 
stated in a Report of Medical History that he was in "good 
health."  He failed to indicate that he was experiencing any 
symptoms regarding an anthrax vaccination.  Furthermore, as 
of April 2002, the veteran was not seeking treatment for any 
alleged condition.  Finally, the veteran underwent an August 
2003 VA examination. The clinician determined that the 
veteran suffered from a chronic skin rash.  However, as noted 
in the introduction, the RO has already granted service 
connection for a chronic skin rash.  The VA clinician did not 
find evidence of any residuals of an anthrax vaccination.  

As noted above, a current disability is the cornerstone of a 
claim for VA disability compensation.  Brammer, supra; 
Gilpin, supra; Rabideau, supra.  The Board finds that with no 
competent evidence of any residuals of an anthrax vaccination 
during or subsequent to service, service connection for 
claimed residuals of an anthrax vaccination is not warranted.  
38 C.F.R. § 3.303.  
        
As the preponderance of the evidence is against the claim for 
service connection for residuals of an anthrax vaccination, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

As noted earlier in this decision, the Board has considered 
the representative's assertion that the April 2003 
examination was inadequate with regard to both issues on 
appeal because the examiner did not have access to the claims 
file.  However, aside from the fact that the examiner 
obtained a medical history, to include the in-service right 
knee injury and anthrax immunizations, the clinical 
evaluation specifically ruled out a current diagnosis of a 
right knee disability or residuals of an anthrax vaccination.  
Thus, the in-service right knee injury and anthrax 
vaccinations are not in dispute; the primary impediment to a 
grant of service connection for both claims is the absence of 
a current disability.  That is, service connection may not be 
granted unless a current disability exists.  Brammer, supra; 
Gilpin, supra; Rabideau, supra.  Under these circumstances, 
the Board finds that there is no further duty to provide an 
examination or medical opinion with regard to either claim on 
appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).


ORDER

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for residuals of an anthrax 
vaccination is denied.  


REMAND

As noted in the introduction, by a November 2001 rating 
decision, the RO granted service connection for a chronic 
skin rash.  The veteran thereafter submitted a statement that 
the Board construes as a timely Notice of Disagreement with 
that determination.  Because a Statement of the Case has not 
yet been issued, a remand for this action is necessary.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).




Accordingly, this case is REMANDED for the following action:

1. The RO should issue a Statement of the 
Case to the veteran and his 
representative addressing the issue of 
entitlement to the assignment of a 
compensable rating for a service 
connected chronic skin rash.  The 
Statement of the Case should include all 
relevant law and regulations pertaining 
to the claim.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal. 38 C.F.R. § 
20.302(b) (2003).

The case should then be returned to the 
Board for further appellate 
consideration, only if an appeal is 
properly perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



